Citation Nr: 1017433	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-24 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1963 to January 
1964, and from March 1964 to March 1968.  The Veteran died on 
June 4, 2004, and the appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The appellant testified at a hearing before the undersigned 
Veterans Law Judge in August 2008.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.

By way of background, the Veteran's claim was remanded for 
further procedural development in February 2009.  Because the 
benefit sought remains denied, the claim has been returned to 
the Board.
 

FINDINGS OF FACT

1.  The disabilities deemed to have been service-connected at 
the time of the Veteran's death are posttraumatic stress 
disorder (PTSD), rated 10 percent disabling (awarded pursuant 
to the appellant's claim for accrued benefits), and a left 
thigh scar, rated noncompensably disabling. 

2.  The Veteran died in June 2004, and the Veteran's death 
certificate reflects that the cause of his death was sepsis 
due to throat cancer.  No other significant conditions were 
noted as contributing to the Veteran's death.

3.  Throat cancer was not shown for years after service and 
has not been medically linked to service.


CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.312 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were fulfilled 
by a letter dated in March 2009, which informed the appellant 
of the evidence necessary to substantiate service connection 
for the cause of the Veteran's death.  The letter was sent 
pursuant to the Board's remand instructions in its February 
2009 decision, as service connection for PTSD for the 
purposes of accrued benefits had been granted by that 
decision.  Although the March 2009 letter only informed the 
appellant that service connection for PTSD had been deemed in 
effect at the time of the Veteran's death and failed to 
allude to the Veteran's noncompensably-disabling service-
connected left thigh scar (a residual of a gunshot wound in 
service), the Board finds that this error was harmless.  See 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The medical 
evidence of record does not relate the Veteran's cause of 
death to his left thigh scar, nor does the evidence reflect 
that the Veteran had sought any treatment for his left thigh 
scar or that his scar was symptomatic.  Moreover, the 
appellant's Board hearing testimony reflects her knowledge 
that the Veteran had had been injured (by her reports, shot 
or stabbed) in service and that this in-service injury was 
the basis for his now service-connected PTSD.  Thus, this 
reflects the appellant's actual knowledge of the Veteran's 
service-related thigh injury and residual scar.  
Additionally, the Board notes that the appellant has been 
represented by a Service Organization throughout the claims 
process.  In light of these circumstances, the Board 
concludes that any notice errors are harmless.

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues on appeal has been 
obtained, including the Veteran's private, VA, and service 
treatment records.  Additionally, as referenced above, the 
appellant testified at a hearing before the undersigned 
Veterans Law Judge.  No medical opinion was obtained since no 
competent credible evidence indicates the disability 
resulting in the Veteran's death was associated with service 
or service connected disability.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

II.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing disability in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  The issue involved will be determined by the 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  See id.

The Veteran died in June 2004, and the appellant contends 
that she is entitled to service connection for the cause of 
his death, which is noted on his death certificate as sepsis 
due to throat cancer.  At her Board hearing, the appellant 
clarified that she believed the Veteran's throat cancer was 
caused by his cigarette-smoking habit, which began in 
service.

The Veteran's service medical records fail to reflect any 
complaints of, treatment for, or diagnosis of throat cancer.  
Moreover, while the Veteran reported experiencing a sore 
throat during service, his complaints were assessed as 
symptoms of viral or upper respiratory infections.  

The Veteran's claims file is void of any references to throat 
cancer for many years after his discharge from service.  The 
Veteran's VA treatment records reflect that he was diagnosed 
with cancer of the pharynx in April 2003 after diagnostic 
radiological and surgical procedures were performed in 
conjunction with his March 2003 complaints of having 
experienced progressive sore throat symptoms, hoarseness, 
dysphagia (difficulty swallowing), and scanty hemoptysis 
(coughing up blood) in the three months prior to seeking 
treatment in March 2003.  At this time, the Veteran also 
reported a lengthy history of cigarette smoking, and the 
Veteran's long-term cigarette-smoking habit is also reflected 
in his VA treatment records, which include cigarette-smoking 
cessation treatment, and in his service treatment records, 
which also reference his tobacco use.  

With regard to the appellant's contention that the Veteran's 
cause of death, namely his throat cancer, should be service-
connected because the Veteran's throat cancer was the result 
of his cigarette-smoking habit that began in service, the 
Board notes that the law precludes awarding service 
connection for a disease attributable to the use of tobacco 
products during service when the claim for benefits was filed 
after June 1998.  See 38 C.F.R. § 3.300(a) & (b) (2009).  As 
the appellant filed the instant claim in July 2004, service 
connection for the cause of the Veteran's death as 
attributable to his in-service use of tobacco products is 
legally barred.  

Moreover, the Board notes that the medical evidence of record 
does not reflect that the Veteran's throat cancer manifested 
in service or for approximately 35 years after his discharge 
from service.  Furthermore, at the time the Veteran initially 
sought treatment for his throat cancer symptoms, he reported 
experiencing his symptoms for three months prior to the time 
he sought treatment.  The Board notes that service connection 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. 
Cir. 2000). 

In addition, as the Veteran's personnel records, including 
his DD Form 214, do not reflect that the Veteran served in 
the Republic of Vietnam, consideration of service connection 
for the cause of the Veteran's death based on presumed 
exposure to herbicides while in service is not warranted.  
See 38 C.F.R. § 3.309(e) (2009) (outlining the criteria for 
service connection for, inter alia, cancer of the larynx, 
based on presumptive herbicide exposure while serving in the 
Republic of Vietnam).

The Board specifically acknowledges its consideration of the 
lay evidence of record when promulgating this decision, 
including the appellant's theory of entitlement, discussed 
above, and her representative's argument that the Veteran 
began his cigarette-smoking habit (which caused his throat 
cancer and thereby caused his death) as a means of self-
medicating his service-connected PTSD.  However, the 
Veteran's service treatment records reflect that he reported 
smoking cigarettes when relating his medical history in a 
December 1963 treatment record, several years prior to the 
occurrence of the Veteran's reported service-related PTSD-
stressor, a March 1968 gunshot wound of the left thigh.  
Moreover, neither the appellant nor her representative have 
submitted a medical opinion relating the Veteran's tobacco 
use to his service-connected PTSD.  Thus, the medical 
evidence of record fails to support the appellant's 
representative's theory, and neither the appellant nor her 
representative are medically qualified to offer an opinion 
regarding the relationship between the Veteran's PTSD and his 
tobacco use.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992) (holding that lay persons, such as the 
appellant and her representative, lack the medical 
qualifications to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation).  

Accordingly, given that the more probative evidence of record 
fails to relate the cause of the Veteran's death to service 
and that service connection for a disease resulting from in-
service use of tobacco products is barred as a matter of law, 
a basis for grating service connection for the cause of the 
Veteran's death has not been presented, and the appellant's 
appeal is therefore denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


